



COURT OF APPEAL FOR ONTARIO

CITATION:
Scotia Mortgage
    Corporation v. Lockhart, 2012 ONCA 158

DATE: 20120314

DOCKET: C53858

Goudge, Sharpe and Blair JJ.A.

BETWEEN

Scotia Mortgage Corporation

Plaintiff (Respondent)

and

Alison Elizabeth Lockhart and
Colin McGregor

Defendants (Appellant)

Colin McGregor, appearing in person

Onofrio Ferlisi, for the respondent

Heard: March 12, 2012

On appeal from the order of Justice C. William Hourigan
    of the Superior Court of Justice, dated May 12, 2011.

APPEAL
    BOOK ENDORSEMENT

[1]

The appellant complains that no demand letter was received. 
    However he and his spouse were fully aware of the arrears, he was added as a
    party to the proceeding when the respondent became aware of his existence, and
    was served with the statement of claim.  There is no merit to this argument. 
    Nor do we view the service of the statement of claim to be a fresh step during
    the protected period.  The notice was served only after the statement of claim.

[2]

The appellant also argues that he was entitled to notice under
    the
Family Law Act
when the action was commenced.  We disagree.  His
    existence was unknown then.  He has since been added and cannot complain.

[3]

Finally the appellant says his counterclaim should not have been
    dismissed.  We disagree.  We see no error in the reasons of the motion judge
    for doing so.  Moreover we do not see that it discloses a cause of action.

[4]

The appeal is therefore dismissed.  Costs on a solicitor client
    basis fixed at $7500 inclusive of disbursements and applicable taxes.


